Citation Nr: 0312023	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  02-00 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from MAY 1956 
To September 1956 and from December 1956 to February 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


REMAND

In January 2003 the Board undertook additional development of 
the evidence on the issue on appeal pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  Specifically, the 
Board requested the veteran's current VA outpatient medical 
treatment records and records from the Social Security 
Administration.  The development has been completed.  
However, the regulation which permitted development of 
evidence by the Board was invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 U.S. App. LEXIS 8275  (Fed. Cir. May 1, 2003).  
Therefore, this case must be returned to the RO for initial 
consideration of the additional evidence.  Although the Board 
sincerely regrets the additional delay, the Federal Circuit 
has stated, "[E]ven though the amendments to § 19.9 may 
further the VA's stated objective of efficiency, striking the 
sensible balance between decreasing appeal processing times 
and the competing public policy of protecting an appellant's 
right to due process is a matter for Congress . . . ."  Id., 
slip op. at 13, 2003 U.S. App. LEXIS 8275, at *22.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA also imposes a significant duty to assist the 
appellant with their claim and to provide them notice of 
evidence needed to support the claim.  First, VA has a duty 
to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b)(2002).  Information means 
non-evidentiary facts, such as the veteran's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
38 C.F.R. § 3.159(a)(5)(2002).  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c)(2002).  With respect to this duty to assist 
the veteran in obtaining evidence, the VCAA requires that VA 
notify the claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary). 

Review of the evidence of record reveals that another VA 
psychiatric examination of the veteran is required.  

In order to ensure due process to the veteran, this case must 
be REMANDED for the following development: 

1.  Review the claims file and ensure 
that all notification and development 
actions required by the VCAA under 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159(2002).  Specifically, The RO 
should issue the veteran a notice letter 
under the Veterans Claims Assistance Act 
of 2000 (VCAA) with regard to his claim 
for service connection for a psychiatric 
disorder.  He should be informed that he 
has one year from the date of the letter 
to respond, and that his appeal cannot be 
adjudicated prior to that date unless he 
informs the RO that he has no additional 
evidence to submit or waives the one year 
time period.  

2.  The veteran should be accorded a VA 
Compensation and Pension psychiatric 
examination.  The report of examination 
should include a detailed account of all 
manifestations of psychiatric pathology 
found to be present.  If there are 
different psychiatric disorders, the 
examiner should attempt to reconcile the 
diagnoses.  

The examiner is specifically 
requested to review the veteran's 
service medical records which show 
that he was separated from the Navy 
for being a sleepwalker.  The 
evidence of record after this 
reveals a statement from a retired 
physician who alleges he treated 
the veteran since 1957 for a 
"nervous disorder."  The evidence 
further shows that the veteran was 
gainfully employed for decades with 
no supporting evidence showing any 
diagnosis of, or treatment for, 
psychiatric disorders.  The 
evidence further shows that in 
approximately 1992 the veteran 
began Social Security Disability 
from his job primarily because of 
cardiovascular disability.  The 
examiner is specifically requested 
to indicate, if possible, if any 
current psychiatric disorder is 
related to the veteran's short 
periods of military service almost 
half a century ago, or if they are 
related to his sleepwalking 
disorder.  

All necessary special studies or tests 
including psychological testing are to be 
accomplished.  The examiners should 
assign a numerical code under the Global 
Assessment of Functioning Scale (GAF).  
It is imperative that the physicians 
include a definition of the numerical 
code assigned.  Thurber v. Brown, 5 Vet. 
App. 119 (1993).  The diagnosis should be 
in accordance with the DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH ed. 
1994).  The entire claims folder and a 
copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination. 

3.  The RO should then readjudicate the 
veteran's claim for disability benefits 
under 38 U.S.C. § 1151 in light of the 
evidence received since the November 2001 
Statement of the Case (SSOC).  This 
evidence has not yet been reviewed by the 
RO.  If the claim is denied, the RO 
should issue a Supplemental Statement of 
the Case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
obtained after the November 2001 SOC and 
a discussion of all pertinent 
regulations, including those implementing 
the VCAA. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


